DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 1/7/22. Claim 1 has been amended. Claim 2 has been cancelled. Claims 21 - 22 have been added. Claims 4 – 7 and 9 – 20 are withdrawn due to a restriction requirement. Claims 1 and 3 – 22 are now pending.
	All outstanding objections and rejections are withdrawn in light of applicant’s amendments/remarks filed on 1/7/22.   

Terminal Disclaimer
	The Terminal Disclaimer has been approved and entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Sara J. Brandt on 1/24/22.

The application has been amended as follows: 
Rejoin claims 4 – 7, 9 – 12 and 14 – 20.
In claim 10, last line, change “is present.”  to  - -   is present; wherein selecting the polyhalogen salt includes selecting a salt comprising an anion from a group consisting of Br3-, Br2Cl-, BrCl2-, BrI2-, Br2I-, I3-, ClI4-, BrI6-, ICl2-, ICl4-, and I3Br4-.  - - 
Cancel claim 13 without prejudice. 

REASONS FOR ALLOWANCE
Claims 1, 3 – 12 and 14 - 22 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present claims are allowable over the closest references of VANDEPONSEELE et al (US 2014/0374108) and of HULL et al (US 2017/0066959).

VANDEPONSEELE discloses a breaker fluid composition comprising an oxidizer selected from Br2, Cl2 and I2, peroxide or their salts, which is encapsulated.
VANDEPONSEELE fails to teach the claimed polyhalogen salts selected from the group consisting of Br3-, Br2Cl-, BrCl2-, BrI2-, Br2I-, I3-, ClI4-, BrI6-, ICl2-, ICl4-, and I3Br4; and fails to teach that the composition is a composition for treating kerogen in a subterranean formation.

3-) or a bromate (BrO3-) salt, and which is encapsulated in order to delay the release of the oxidant into the formation.
HULL fails to teach the claimed polyhalogen salts selected from the group consisting of Br3-, Br2Cl-, BrCl2-, BrI2-, Br2I-, I3-, ClI4-, BrI6-, ICl2-, ICl4-, and I3Br4.

The closest prior art of record fails to teach or render obvious the claimed composition for treating kerogen in a subterranean formation that comprises a polyhalogen salt encapsulated in a polymer, wherein the polyhalogen salt comprises an anion selected from a group consisting of Br3-, Br2Cl-, BrCl2-, BrI2-, Br2I-, I3-, ClI4-, BrI6-, ICl2-, ICl4-, and I3Br4.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FRANCES TISCHLER/
Primary Examiner, Art Unit 1765